NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 20-1901
                                       ___________

                             IN RE: JULIO CHRISTIAN,
                                                  Petitioner
                       ____________________________________

                       On Petition for a Writ of Mandamus to the
           United States District Court for the Eastern District of Pennsylvania
                                (D.C. No. 2:20-cv-01424)
                     District Judge: Honorable Michael M. Baylson
                      ____________________________________

                         Submitted Pursuant to Fed. R. App. P. 21
                                    on June 25, 2020

           Before: AMBRO, GREENAWAY, JR., and BIBAS, Circuit Judges

                             (Opinion filed: August 17, 2020)
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Julio Christian has filed a petition for a writ of mandamus asking us to direct the U.S.

District Court for the Eastern District of Pennsylvania to enter judgment in his favor in his

civil rights case. For the following reasons, we will deny the petition.



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
    In March 2020, Christian submitted his pro se complaint against the City of Philadel-

phia and other defendants. He alleged constitutional violations arising from an unlawful

police search of his home on January 19, 1985. On March 12, 2020, the District Court

assigned a docket number and a presiding judge to his case. Christian then filed this man-

damus petition, dated April 17, 2020, asserting that the presiding District Judge “failed to

provide Plaintiff with [a] 30 day administrative order to proceed in forma pauperis, and/or

to submit [a] (6) month certified statement of account to commence with the process.”

Mandamus Petition ¶ 2, C.A. Dkt. No. 1-1 (capitalization altered).1 Christian also filed

documents in support of his mandamus petition, reiterating his request for entry of judg-

ment on his pending complaint, declaring his entitlement to relief because more than thirty

days have passed since he filed his petition. He also seeks other relief, including reversal

of the judgment against him, release from custody, transport by a U.S. Marshal to the City

of Philadelphia, and a damages award.

    A writ of mandamus is a drastic remedy available only in extraordinary cases. See In re

Diet Drugs (Phentermine/Fenfluramine/Dexfenfluramine) Prods. Liab. Litig., 418 F.3d
372, 378 (3d Cir. 2005). To obtain mandamus relief, a petitioner must “establish that

(1) ‘no other adequate means [exist] to attain the relief he desires,’ (2) the party’s ‘right to

issuance of the writ is “clear and indisputable,” ’ and (3) ‘the writ is appropriate under the




1
  Upon Christian’s application to this Court, by order dated May 26, 2020, this Court
granted him in forma pauperis status for these mandamus proceedings.
                                               2
circumstances.’ ” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (alteration

in original) (quoting Cheney v. U.S. Dist. Court, 542 U.S. 367, 380–81 (2004)).

   Christian asserts that his situation is extraordinary and warrants mandamus relief be-

cause the District Court’s inaction on his complaint denies him due process and access to

the courts. We discern no such extraordinary circumstances here. Generally, a court’s man-

agement of its docket is discretionary, Alaska v. Boise Cascade Corp. (In re Fine Paper

Antitrust Litig.), 685 F.2d 810, 817 (3d Cir. 1982), and there is no “clear and indisputable”

right to have a district court handle a case in a certain manner, see Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 36 (1980). It is true that we may issue a writ of mandamus when

a district court’s “undue delay is tantamount to a failure to exercise jurisdiction.” Mad-

den v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). But given that Christian pursued mandamus

relief less than two months after he submitted his complaint to the District Court, we find

no undue delay. See id. (district court’s delay of almost seven months did not warrant man-

damus relief); see also Hassine v. Zimmerman, 160 F.3d 941, 954 n.12 (3d Cir. 1998)

(noting that district court delay must be “extraordinary” to warrant mandamus relief).

   Besides, on March 12, 2020, upon docketing Christian’s case, the District Court gave

Christian a five-page Notice of Guidelines, specifying the docket number and informing

him of procedures for pro se litigants. In particular, pages 2–3 of this notice provide infor-

mation about the fee requirements and, alternatively, about filing a motion to proceed in

forma pauperis. Even though Christian refers to this notice in his mandamus petition, he

does not allege that he has made any attempt to submit the fee or to file a motion to proceed

in forma pauperis. We are confident that the District Court will allow the complaint to

                                              3
follow the usual course of proceedings if Christian completes this initial required process.

Thus, we conclude that there is no basis here for us to deploy an extraordinary remedy.

   For the foregoing reasons, we will deny the petition for a writ of mandamus.




                                             4